DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention(s) in the reply filed on 1/18/21 is acknowledged.
	In view of applicant’s amendment(s) of 1/18/21, the restriction requirement of 10/18/21 is hereby withdrawn.  
Specification
The disclosure is objected to because of the following informalities: page(s) 1, et seq. is replete with reference(s) to the claim(s).  The claim(s) are supposed to rely on the specification for support.  Not the other way around.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 & 18-19 & 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

s 1-16 & 18-19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claims 11 & 31, the phrase “e.g.” i.e. "for example", renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-22, 26, 29-31, 35  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundholm (WO 2012/117146).
Sundholm (WO 2012/117146) disclose(s):
System, figure(s) 5;
Waste conveying, abstract, et seq.;
Input point or aperture 7;
pipe(s) comprising a chute, as it is vertically oriented, 100 A & B;
at least one partial-vacuum source 300;
switching means 102 & 103 comprising valve(s) means (claim(s) 26);
input channel(s) 100 A & B at 102;
material pathways 104 & 105;
material pathway valve(s), unlabeled, closest valve(s) on each separator relative to each other, figure(s) 5; 
separator device comprising a container & forming a cyclone 200 & 201;
output aperture 202;
suction aperture connection means 118;
connection means, segments between 106 & 201 and 107 & 200;
channel(s), downstream end of 108 entering 202;
valve(s) means (claim(s) 29), 106 & 107;
transport means, dump flaps & cylinders at the bottom of 200 & 201.
	Sundholm (WO 2012/117146) disclose(s) alternate separating device use as a standby in an interchangeable manner via the branching downstream of the switching means.  	
Additionally, the examiner notes that the foreign search authority cited the document as an X reference(s).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-7, 10-11, 13-16, 19, 21-22, 26, 29-31, & 33-35 is/are rejected under 35 under 35 U.S.C. 103 as obvious over Sundholm (WO 2012/117146) in view of Sundholm (2015/0191308).
	With regard to claim(s) 1-2, 6-7, 10-11, 13-16, 19, a method comprising routine use of an system, is obvious in view of a reference(s) disclosing all the feature(s) & limitation(s) employed in the method; even if falling short of explicitly reciting method steps and/or steps in the order recited.  

	With regard to claim(s) 16, Sundholm (WO 2012/117146) lack(s) a direct input aperture.  Sundholm (2015/0191308) teach(es) a direct input aperture for direct waste dumping; 19.
	With regard to claim(s) 34, Sundholm (WO 2012/117146) lack(s) a cooperating pair of actual collection and external containers.  Sundholm (2015/0191308) teach(es) actual collection and external containers in conjunction with the lifting action; 11 & 12.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Sundholm (WO 2012/117146) to: provide/substitute a method constituting routine use; provide a lifting means with container arrangement; provide a direct input aperture, in order to make full & regular use of the system & apparatus as taught by Sundholm (2015/0191308).   
	With regard to claim(s) 6, Sundholm (WO 2012/117146) disclose(s) valve(s) means 102 & 103.
	With regard to claim(s) 7, Sundholm (WO 2012/117146) disclose(s) valve(s) means 106 & 107.
	With regard to claim(s) 14, it is entirely possible that the waste will undergo compression in discharge.  
	With regard to claim(s) 19, this is a tautology as the language serial transfer of the same bulk material(s) from one separator to the next. 

	Conclusion
Claims 23-25, 27-28, & 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5, 8-9, 12, 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653